Title: To James Madison from Samuel Thurber, November 1815
From: Thurber, Samuel
To: Madison, James


                    
                        
                            
                                Honrd: Sir,
                            
                            Providence R I Novr: 1815
                        
                        As Cotton Manufacturers are about to pettion Congress to secure to them greater prospects of gain than they can otherwise antisipate, I beg leave to suggest my ideas on the subject; Altho I am in that line of business and with a large Family in a small way entirely dependant on that, and on what can be procured from a few poor Acres; What I conceive to be the good of our Country compells me to object aganst having exclusive benefits granted by Government to other, than those who merrit them.
                        
                        The Funding sistim, and the recent conduct of the same pettioners prove to me that government ought in future to be extreemly cautious in granting one set of men an advantage over an other; The Cotton business was profitable preveous to the late troubles (But little then done, to what there now is). During the Embargo and War, amazingly lucrative, most of those who ware then in opperation gained great estates, som became rich and oppressive; To many their management, particularly towards Government and towards the Southern States was astonishing; Almost evry proposition made by Government they ware busy and vigerous in counteracting. In this vicinety they ware more so than any other order of men. As proof of this I refer to the management of Richd. Jackson, who was then in Congress. He then was, and still is deeply interested in manufacturing that article, as was, and still is Daniel, or our Chief Judge Lyman, and two of his colleagues who attended the Hartford Convention. Thus while Government ware doing every thing for their benefit and while the Southern States ware defending the Country and suffering all privation and loss, these same pettioners were opposing and takeing all advantages of their necesseties and distrest situation; Will Government, can Government consistantly make a Law exclusively for their benefit, a Law that will attend to oppress that portion of Citizens who have been true, that have borne the heat and burthen of the embargo and war, and who onley, attended to the dictates of HEAVEN and thereby was instrumental in saveing the Whole, from the fangs of an enslaveing enemy, an enemy courted by the same pettioners. No. But as the profits to Cotton Manufacturers are now fully equal to the profits on other business, I think it will be for the genl. good that Government pays no other, or further attention to them, than to prohibet the importation of a species of goods from beyond the Cape of Good hope which immetate those manufactured in our own country. They neat but a trifle to the revenue and are an absolute moth to the country; Considering the late conduct of the pettioners, they must on reflection, think themselves well of, if those who they have so imposed on, do not combine and for their own interest take off the already established duties on such goods as are here manufactured. I think it would be but dealing fairly if the Southern States should have a chance to purchace goods from others as cheep as their opposers have had to purchace Cotton &c from them, or to procure foreign goods through Canedy and Casteen, thereby assisting the Enemy in a clandistine way to subgegate the whole.
                        I beg leave further to observe, That the great profits of that business dureing the Embargo & War was such as to induce maney of those who ware in the line of agriculture (which of all business is the most consequential to the country) to vest all they could by any means spare in this business, which hath been a cause of great neglect, or inattention to that

which produces our immediate subsistance. The fact is that the business neads no other fostering, than that I have suggested, and I think the good of our Country otherways, requiers that; let that be done, then let the business like other, regulate itself; The turn of times greaves many, particularly some who had flatered themselves with the idea of being soon in a state of independency. They can hardly be content with Milk & Honey but must have a little London particular.
                        Thus I submit the subject to Wisdom and superior judgment, never meaning to doubt but that all is done by a Republican Government is with a design for the Genl. Good; Therefore with the fulliest assureance and in the greatest confidence I am Sir your Devoted Humbe. Sarvt.
                        
                            
                                Saml. Thurber
                                
                            
                        
                    
                    
                        Peace & Free trade was all that they desired one year ago, now a little more money next a king, themselves to be nobles.
                    
                